                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   WILLIAM RENSING,                1:17-cv-04130-NLH

                Petitioner,        OPINION

        v.

   UNITED STATES OF AMERICA,

                Respondent.


APPEARANCES:

WILLIAM RENSING
63643-050
FEDERAL CORRECTIONAL COMPLEX
PO BOX 1000
PETERSBURG, VA 23804

     Petitioner pro se

DANIEL V. SHAPIRO
OFFICE OF THE U.S. ATTORNEY
DISTRICT OF NEW JERSEY
970 BROAD STREET
SUITE 700
NEWARK, NJ 07102

     On behalf of Respondent

HILLMAN, District Judge

     This matter comes before the Court on Petitioner William

Rensing’s motion to vacate, set aside, or correct his criminal

sentence pursuant to 28 U.S.C. § 2255.   On December 6, 2012,

Petitioner pleaded guilty to one count of Distribution of Child

Pornography, 18 U.S.C. § 2252A(a)(2)(A) and (b)(1).    On May 23,
2013, the Honorable Jerome B. Simandle, U.S.D.J., sentenced

Petitioner to a 210-month term of imprisonment, and a 10-year

term of supervised release.      (1:12-cr-00663-JBS.)   Petitioner’s

conviction became final for purposes § 2255 on February 6, 2014

rendering any petition filed one year after date - February 6,

2015 – presumptively untimely.

       On June 8, 2017, Petitioner filed his instant motion

pursuant to § 2255(a). 1     Shortly thereafter Judge Simandle issued

an Order to Show Cause, stating it appeared that Petitioner’s

application may be time-barred, but Judge Simandle wished to

give Petitioner an opportunity to explain why he believed it was

timely.    (Docket No. 2.)

       Judge Simandle explained in his Order:

           Petitioner Rensing pled guilty and was later sentenced
       before the undersigned on May 23, 2013. An appeal was taken
       and the appeal was denied by the U.S. Court of Appeals for
       the Third Circuit on November 8, 2013. No petition for
       certiorari was filed to the Supreme Court. The conviction
       thus became “final” when the 90-day period for seeking
       certiorari expired on or about February 6, 2014. The one-
       year limitation period [under § 2255] began to run on that
       date and it expired on February 6, 2015, about 28 months
       before this petition was filed on June 8, 2017 [citing §
       2255(f), which provides for a one-year period of limitation
       in which to file this petition]. 2

1 This matter was reassigned to this Court on August 7, 2019
after the passing of Judge Simandle.

2   Section 2255(f) provides:

       (f) A 1-year period of limitation shall apply to a motion
       under this section. The limitation period shall run from

                                    2
          In the petition, petitioner raises two grounds.
     Ground One states:

          Defendant’s counsel of record failed to apprise the
          Court of or raise the argument that USSG 2G2.2 is
          flawed and should not have been applied. Counsel also
          failed to move the Court to order defendant undergo a
          complete psychological evaluation which would have
          ultimately affected the overall outcome of his
          criminal proceedings.

     Ground Two asserts the following:

          Prosecutor misrepresented plea agreement defendant was
          ultimately coerced into signing. Prosecutor also
          failed to show evidence of actual distribution and,
          instead, regaled the court with fanciful tales of what
          defendant “may have done”. This enhancement/guideline
          application was inappropriate. Prosecution failed to
          provide a computer expert’s testimony to show evidence
          of the crime for which defendant was sentenced
          (distribution).

     the latest of—

          (1) the date on which the judgment of conviction
          becomes final;

          (2) the date on which the impediment to making a
          motion created by governmental action in violation of
          the Constitution or laws of the United States is
          removed, if the movant was prevented from making a
          motion by such governmental action;

          (3) the date on which the right asserted was initially
          recognized by the Supreme Court, if that right has
          been newly recognized by the Supreme Court and made
          retroactively applicable to cases on collateral
          review; or

          (4) the date on which the facts supporting the claim
          or claims presented could have been discovered through
          the exercise of due diligence.

28 U.S.C. § 2255(f).

                                3
          In his Petition, Mr. Rensing is asked about the
     timeliness of the motion in Petition paragraph 18, which
     inquires: “If your judgment of conviction became final over
     one year ago, you must explain why the one-year statute of
     limitations as contained in 28 U.S.C. § 2255 does not bar
     your motion.” In response to this section, Petitioner
     states the following: “New law was passed in late 2016
     which goes to timeliness. Also, waiting for responses to
     appeals, as well as being in transit between BOP facilities
     prevented more timely filing of this motion.”

          The Court will require further explanation because the
     assertion of timeliness in paragraph 18 is insufficient.
     The Court is aware of no new law passed in 2016 which
     affects the issue of timeliness of a Section 2255 petition.
     Moreover, to be timely, the petitioner must explain how he
     was prevented from filing a timely petition before February
     6, 2015 through June 8, 2017. By February 6, 2014, his
     appeals were over, and it does not make sense that he was
     “in transit between BOP facilities” during the entire time
     that has elapsed before filing his Petition.

(Docket No. 2 at 1-4.)

     Judge Simandle provided Petitioner with 21 days to “state

the factual basis for his claiming that this Petition was timely

filed under the one-year limitation period of Section 2255.”

(Id. at 4.)

     On June 30, 2017, Petitioner filed his response to the

Order to Show Cause.   (Docket No. 3.)   Petitioner identifies the

“new law” he refers to in his petition as “the 15 November 2016

Clarifying Amendment to U.S.S.G. 2G2.2(b)(3)(B) pertaining to

distribution of child pornography.”   (Id. at 1.)

     Because Petitioner is proceeding pro se, his petition is

held to less stringent standards than those pleadings drafted by


                                 4
lawyers.   Rainey v. Varner, 603 F.3d 189, 198 (3d Cir. 2010)

(“It is the policy of the courts to give a liberal construction

to pro se habeas petitions.”)   However, “[i]f it plainly appears

from the motion, any attached exhibits, and the record of prior

proceedings that the moving party is not entitled to relief, the

judge must dismiss the motion and direct the clerk to notify the

moving party.”   28 U.S.C. § 2255 Rule 4(b).   This Court finds

that Petitioner’s proffered basis for relief from § 2255(f)’s 1-

year limitations period is without merit.

     “[Section] 2255 motions are the presumptive means by which

a federal prisoner can challenge a conviction or sentence that

allegedly is in violation of the Constitution or federal laws or

that is otherwise subject to collateral attack.”    Chambers v.

Romine, 41 F. App’x 525, 526 (3d Cir. 2002) (citing Davis v.

United States, 417 U.S. 333, 343 (1974)). 3

     Under the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214 (1996), a


3 “The only exception is when § 2255 proves ‘inadequate or
ineffective’ to test the legality of detention.” Id. (citing 28
U.S.C. § 2255; Davis, 417 U.S. at 343; In re Dorsainvil, 119
F.3d 245, 249 (3d Cir. 1997)). “Section 2255 is not ‘inadequate
or ineffective’ merely because the sentencing court is
disinclined to grant relief (either because it finds the claim
raised to be without merit or because the one-year statute of
limitations has expired), or because a petitioner is unable to
meet the stringent gatekeeping requirements of the amended §
2255.” Id. (quoting Cradle v. United States, 290 F.3d 536, 539
(3d Cir. 2002)).

                                 5
defendant in federal custody may file a motion collaterally

attacking his sentence based on certain specifically listed

grounds, namely (1) that the sentence was imposed in violation

of the Constitution or federal law, (2) that the court was

without jurisdiction to impose the sentence, (3) that the

sentence exceeded the maximum authorized by law, or (4) that the

sentence “is otherwise subject to collateral attack[.]”        28

U.S.C. § 2255(a).   A defendant is allowed only one such motion

as of right.   Id. § 2255(b),(h).       “To avoid making successive

claims, petitioners must marshal in one § 2255 writ all the

arguments they have to collaterally attack their convictions.

And in order to avoid being time barred, they must take care to

file this one all-inclusive petition within one year of the date

on which the judgment of conviction becomes final.”        United

States v. Miller, 197 F.3d 644, 649 (3d Cir. 1999).

     It appears that Petitioner has moved for relief from §

2255’s one-year statute of limitations based upon Amendment 801

to U.S.S.G. § 2G2.2(b)(3)(B), effective November 1, 2016.        It

appears that Petitioner requests that Amendment 801 be applied

retroactively to reduce his sentence, which was imposed under §

2G2.2(b)(3)(B).

     Separate from a § 2255 petition, typically a motion for

sentence reduction based on a reduction in the applicable



                                    6
guideline is governed by U.S.S.G. § 1B1.10 and 18 U.S.C. §

3582(c)(2).   A defendant may obtain relief under § 3582(c)(2)

only if the amendment “is consistent with applicable policy

statements issued by the Sentencing Commission.”    18 U.S.C. §

3582(c)(2) (“[I]n the case of a defendant who has been sentenced

to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission pursuant

to 28 U.S.C. 994(o), upon motion of the defendant or the

Director of the Bureau of Prisons, or on its own motion, the

court may reduce the term of imprisonment, after considering the

factors set forth in section 3553(a) to the extent that they are

applicable, if such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”).

     However, a reduction under § 3582(c)(2) is not authorized

unless an amendment reducing the applicable guidelines range is

among those listed in § 1B.10(d).     United States v. Wise, 515

F.3d 207, 221 (3d Cir. 2008).    Here, the amendment under which

Petitioner seeks relief is Amendment 801, but that amendment is

not covered under § 1B1.10(d).    Therefore, Amendment 801 cannot

serve as the basis for reducing Petitioner’s previously imposed

sentence.   See, e.g., United States v. Handerhan, 789 F. App’x

924, 927 (3d Cir. 2019) (“Handerhan is not eligible for relief

under that provision because the Commission has not made



                                  7
Amendment 801 retroactive for purposes of § 3582(c)(2) by

listing it in U.S.S.G. § 1B1.10(d) (formerly § 1B1.10(c)).”

(citing United States v. Wise, 515 F.3d 207, 221 & n.11 (3d Cir.

2008); U.S.S.G. § 1B1.10(a)).   In short, Amendment 801 provides

no relief for Petitioner and therefore it cannot provide the

basis to toll or restart § 2255’s one year statute of

limitations.   Petitioner has failed to show that the one-year

statute of limitations does not bar his § 2255 petition. 4

     As for Petitioner’s other grounds for relief, Petitioner

has not demonstrated that the one-year statute of limitations

does not also bar those grounds for relief.   As noted, Judge

Simandle previously determined that Petitioner’s claims that he

was “waiting for responses to appeals, as well as being in

transit between BOP facilities prevented more timely filing of

this motion[]” were insufficient grounds to toll the one-year

statute of limitations.   That determination is the law of the

case, and Petitioner has proffered no new or different facts to

alter that holding.   Accordingly, this Court finds Petitioner’s

additional grounds for relief to be time-barred as well.

     Because the Court will dismiss Petitioner’s § 2255 motion



4 Similarly, if Petitioner had filed a motion for sentence
reduction under U.S.S.G. § 1B1.10, such motion would be
unavailing for the same reason.


                                 8
as untimely, the Court must determine whether to issue a

certificate of appealability (“COA”).   A COA is a

“jurisdictional prerequisite” to an appeal on the merits, and

“the COA statute establishes procedural rules and requires a

threshold inquiry into whether the circuit court may entertain

an appeal.”   U.S. v. Doe, 810 F.3d 132, 143 (3d Cir. 2015)

(quoting Miller–El v. Cockrell, 537 U.S. 322, 336 (2003)).

     Section 2253(c)(2) provides that “[a] certificate of

appealability may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).   The Supreme Court has held:

     When the district court denies a habeas petition on
     procedural grounds without reaching the prisoner’s
     underlying constitutional claim, a COA should issue when
     the prisoner shows, at least, that jurists of reason would
     find it debatable whether the petition states a valid claim
     of the denial of a constitutional right and that jurists of
     reason would find it debatable whether the district court
     was correct in its procedural ruling.

Slack v. McDaniels, 529 U.S. 473, 484 (2000).

     This Court finds that jurists of reason would not find it

debatable whether this Court was correct in its procedural

ruling.   Consequently, the Court will decline to issue a

certificate of appealability.

     An appropriate Order will be entered.

Date: February 14, 2020                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.



                                 9
